Response to Arguments
Applicant's arguments filed on 05/04/2022 have been fully considered but they are not persuasive.
The applicant argues that Wang does not teach “wherein the first base station is configured to report the result of the measurement of the at least one RSRP to the second base station…”
In response to applicant’s argument, the examiner respectfully disagrees.
Dang discloses the coordinated multi-point transmission (CoMP) technology. In the CoMP, one UE may be served by multiple cells at the same time. Dang discloses these cells are classified into main cells (serving cell) and auxiliary cells (cooperative cell), the main cells provide basic services and centralized services for the UE, and the auxiliary cells provide enhanced services and distributed services for the UE (See [0002-0003]).
Wang discloses the user equipment is configured to report a result of the measurement of at least one RSRP to the first base station, where the first base station is configured to report the result of the measurement of the at least one RSRP to the second base station. Wang discloses the relationship between cell (B) and a serving cell (A) the RSRP measurement value and the RSRQ measuring value relation to judgment or the RSRP measurement value of the neighbor cell decision (See [0010])

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        
/PETER CHEN/Primary Examiner, Art Unit 2462